                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JEROME DUNN,                                       )
                                                       )
                  Plaintiff,                           )
                                                       )
    vs.                                                )            Case No. 19−cv–321−SMY
                                                       )
    VANDALIA CORRECTIONAL                              )
    CENTER,                                            )
    IDOC,                                              )
    J. GAPE,                                           )
    S. WAGGONER, and
    DENTIST,

                 Defendants.
                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Jerome Dunn, a former inmate of the Illinois Department of Corrections (“IDOC”)

previously incarcerated at Vandalia Correctional Center (“Vandalia”), brings this action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff claims that when

he was housed at Vandalia, officials were deliberately indifferent to his serious medical condition

(tooth decay and pain). In connection with his claims, Plaintiff names Vandalia Correctional

Center, the Illinois Department of Corrections, J. Gape (Counselor, Vandalia Correctional Center),

S. Waggoner (Warden, Vandalia Correctional Center), and Dentist (hereinafter, Jane Doe). 1

                                     The Consolidated Complaint2

          Plaintiff makes the following allegations in his Consolidated Complaint (Doc. 12): From



1
   To facilitate the orderly progress of this action going forward, the Clerk of the Court will be directed to
rename the unknown Dentist as follows: Jane Doe (Dentist, Vandalia Correctional Center).
2
  Case No. 19-cv-330-SMY was recently consolidated with the instant action. (Doc. 11). The Consolidated
Complaint includes the Complaint that was filed in this action and the Complaint that was filed in 19-cv-
330-SMY. (See Doc. 12).
approximately July 2016 through July 2018, Plaintiff experienced persistent, acute pain because

one or more of his teeth were badly decayed and required extraction. The pain was so severe

Plaintiff could not eat and would “cry [himself] to sleep.” Dental x-rays revealed several decaying

teeth, including a decaying wisdom tooth. Plaintiff was prescribed “800 mg. pain pills” and was

placed on a waiting list for further treatment. He remained on the waiting list for at least 7 1/2

months. As his parole date approached, officials told Plaintiff his condition was not an emergency

and that he would need to seek treatment after being released from IDOC custody. During this

time, Plaintiff submitted numerous grievances and written requests for dental treatment. He also

complained to Waggoner and Jane Doe in person, and his wife contacted Waggoner on his behalf.

Waggoner told Plaintiff to submit a grievance and said nothing could be done until he was released

from confinement. Jane Doe put Plaintiff on the waiting list and told him that nothing else could

be done because he was too close to being paroled.

         Based on the allegations of the Consolidated Complaint, the Court designates a single

Count.

         Count 1:        Eighth Amendment claim against Defendants for deliberate
                         indifference to a serious medical need regarding Plaintiff’s dental
                         care.

         The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. This designation does not constitute an

opinion regarding its merit. Any other intended claim that has not been recognized by the Court

is considered dismissed without prejudice as inadequately pleaded under the Twombly pleading

standard. 3

                                                Discussion


3
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                      2
       The Eighth Amendment prohibits the wanton and unnecessary infliction of pain on

incarcerated persons. Farmer v. Brennan, 511 U.S. 825, 832 (1994). This can include the denial

of necessary dental care. McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010). An inmate

pursuing an Eighth Amendment claim must establish: (1) a serious medical condition (objective

element); and (2) an official’s deliberate indifference to that condition (subjective element). Id.

       According to the Consolidated Complaint, Jane Doe persisted in a course of treatment that

she knew was inadequate and/or ineffective, failed to adequately treat Plaintiff’s pain, and/or

delayed appropriate treatment for non-medical reasons. These allegations are sufficient to allow

Count 1 to proceed as to Jane Doe. See Brown v. Darnold, 505 Fed. App’x. 584 (7th Cir. 2013);

Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012); McGowan v. Hulick, 612 F.3d 636, 640 (7th

Cir.2010); Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005). Count 1 may also proceed against

Waggoner based on the allegation that she ignored Plaintiff’s complaints about constitutionally

inadequate medical care. See Perez v. Fenoglio, 792 F.3d 768, 782 (7th Cir. 2015).

       However, Count 1 will be dismissed without prejudice as to Counselor Gape, who is not

referenced in the statement of claim. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

Count 1 also cannot proceed against IDOC or Vandalia Correctional Center because neither entity

may be sued under § 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 66–67 (1989);

Toledo, Peoria & Wester R. Co. v. State of Ill. Dept. of Transp., 744 F.2d 1296, 1298 (7th Cir.

1984). Accordingly, IDOC and Vandalia Correctional Center will be dismissed from the action

with prejudice.

                             Identification of Unknown Defendants

       Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of the unknown defendant. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th



                                                 3
Cir. 2009). Warden Waggoner shall respond to discovery aimed at identifying the unknown

defendant. Guidelines for discovery will be set by the undersigned judge. Once the name of the

unknown defendant is discovered, Plaintiff shall file a motion to substitute the newly identified

defendant in place of the generic designations in the case caption and throughout the Consolidated

Complaint.

                               Motion for Recruitment of Counsel

       Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 4 and Doc. 14), which is

DENIED. 4 Plaintiff did not provide any information regarding his efforts to obtain counsel on his

own, and, with respect to his ability to pursue this action pro se, Plaintiff merely indicates that he

has some high school education. The minimal information provided by Plaintiff does not warrant

the appointment of counsel at this time. Plaintiff’s pleadings demonstrate an ability to relay

information to the Court, and there is no indication that Plaintiff’s level of education is preventing

him from communicating with the Court. At this juncture, the Court is merely concerned with

whether this action can get out of the gate, so to speak. No legal training or knowledge is required

to do this. Therefore, the recruitment of counsel is not warranted at this time, and the motion is

denied. The Court will remain open to the appointment of counsel in the future.

                                             Disposition

       IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 4 and Doc.

14) are DENIED.

       The Clerk of the Court is DIRECTED to rename the unknown Dentist as follows: Jane

Doe (Dentist, Vandalia Correctional Center).

       IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to S.


4
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.
                                                   4
Waggoner and Jane Doe. J. Gape is DISMISSED from the Complaint without prejudice for

failure to state a claim for relief. Vandalia Correctional Center and the Illinois Department

of Corrections are DISMISSED from the action with prejudice. See 28 U.S.C. § 1915(e)(2)(B).

The Clerk of the Court is DIRECTED to terminate J. Gape, Vandalia Correctional Center,

and the Illinois Department of Corrections from the docket.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for S. Waggoner: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Consolidated Complaint, and this Merit Review Order to Defendant’s place of employment as

identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on Defendant, and the Court will require that Defendant

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

       Service shall not be made on Jane Doe until Plaintiff has identified her by name in a

properly filed motion for substitution of parties. Plaintiff is ADVISED that it is his responsibility

to provide the Court with the name and service address for this individual.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the



                                                 5
Consolidated Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).


IT IS SO ORDERED.

       DATED: February 6, 2020
                                                       s/ STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is



                                                  6
advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                               7
